Ehrlich, Ch. J.
The plaintiff by his complaint seeks to hold the defendant liable in a dual capacity, first as an individual, and second as receiver of the Lorillard Brick Works Company, on causes of action wherein he is liable individually if at all. Ryan v. Rand, 20 Abb. N. C. 314.
The defendant demurred to the complaint on the ground that there had been a misjoinder of causes of action, and for the reason that it was improper to thus join defendant as liable in both capacities in the same action.
The court overruled the objection and ordered judgment on the demurrer in favor of the plaintiff. This was error.
So that the interlocutory judgment and order appealed from must he reversed, with costs, upon payment of which the plaintiff may have leave to amend by making the action one against the defendant individually, or as receiver, at his option.
Yah Wyck and McCarthy, JJ., concur.
"Judgment and order reversed, with costs, with leave to amend complaint.